Citation Nr: 0910160	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left shoulder injury with bursitis and status 
post surgical correction for rotator cuff tear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 
1992 and from May 1999 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for a 
left shoulder injury with bursitis and rotator cuff tear 
evaluated as 10 percent disabling effective in May 2003.  

The Veteran presented testimony at a personal hearing in May 
2007 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.  The case was remanded in August 2007 and June 2008 for 
additional development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that prior to September 4, 2008, the Veteran's 
service-connected left shoulder disability (minor extremity) 
has limitation of motion of the arm to shoulder level, midway 
between the side and shoulder level or to 25 degrees from the 
side.

2.  The competent and probative medical evidence of record 
shows that based on the clinical findings at the September 4, 
2008, VA examination the Veteran's service-connected left 
shoulder disability has limitation of abduction of the arm to 
shoulder level with pain but is not limited to midway between 
the side and shoulder level or to 25 degrees from his side.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of left shoulder injury with 
bursitis and status post surgical correction for rotator cuff 
tear prior to September 4, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 3.159, 4.1, 
4.2, 4.45, 4.59, Diagnostic Codes (DCs) 5003, 5019, 5201 
(2008).

2.  Giving the benefit of the doubt to the Veteran, the 
schedular criteria for an initial 20 percent rating for 
residuals of left shoulder injury with bursitis and status 
post surgical correction for rotator cuff tear from September 
4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, §§ 
4.7, 4.71a, 3.159, 4.1, 4.2, 4.45, 4.59, DCs 5003, 5019, 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for a left shoulder disability, this 
is considered a down-stream issue as the Veteran appealed the 
disability rating assigned when service connected was granted 
for this disability.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran challenged the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the appellant was afforded a VA medical 
examination in July 2003 and September 2008.  Although the 
Veteran's representative requests another examination be 
afforded the Veteran, the Board finds that there is 
sufficient medical evidence to make a decision.  The Veteran 
submitted treatment records from service and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Left shoulder disability

The Veteran contends that his left shoulder disability is 
more disabling than currently evaluated.  The August 2003 
rating decision assigned an evaluation of 10 percent under DC 
5019 based on painful or limited motion of a major joint. 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

This appeal arises from the Veteran's dissatisfaction with 
his initial rating following the grant of service connection.  
In such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the Veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and the opportunity to present argument 
and evidence in support of his claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  
Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003.  The regulations provide that, for the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major 
joints.  38 C.F.R. § 4.45(f).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  For forward 
elevation (flexion) and abduction, normal range of motion for 
the arm is from the side of the body (zero degrees) to above 
the head (180 degrees) with the mid-point of 90 degrees where 
the arm is held straight out from the shoulder.  For external 
rotation, normal range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
head (90 degrees).  For internal rotation, normal range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the torso (90 degrees).  38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm warrants a 20 percent 
rating if arm motion is limited to the shoulder level or 
limited to mid-way between the side and shoulder level.  A 30 
percent rating is warranted if motion is not greater than 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

After review of all the evidence, the Board is partially 
granting the Veteran's claim for a higher rating and 
partially denying his claim.  In doing this, the Board is, in 
effect, "staging" his rating as permitted by Fenderson to 
reflect the varying degrees of severity of his left shoulder 
disability.

Service treatment records show the Veteran was treated for 
complaints of left shoulder pain diagnosed as bursitis after 
landing on his left shoulder while playing sports.  He then 
had left shoulder surgery in October 2002 for a rotator cuff 
tear.  He was on profile for a year and a half with light 
duty and no lifting.  

Post service, at a VA examination in July 2003, the Veteran 
was described as right handed.  He complained about pain, 
weakness, stiffness, fatigability and giving away gradually 
increasing since his surgery.  He treated those symptoms with 
over-the-counter medication.  On examination, he had normal 
strength, sensation and pulse to his left upper extremity.  
Range of motion of his left shoulder for abduction was 150 
degrees out of 180 degrees, flexion was 180 degrees out of 
180 degrees, external rotation was 90 degrees out of 90 
degrees and internal rotation was 75 degrees out of 90 
degrees.  He was tender to range of motion and palpation.  X-
rays of the left shoulder were normal.  The diagnosis was 
status post bursitis of the left shoulder with a rotator cuff 
tear and surgery in 2002.  The range of motion was with 
consideration of pain, fatigue, weakness, lack of endurance, 
incoordination, and altered by repetition.  According to the 
history and the examination, it was possible to increase by 
25 percent his loss of range of motion with flare-ups.  

The Veteran testified in May 2007 as to the left shoulder 
symptoms he experienced and the effect on his daily 
activities.  At that time, he was a full-time student.  He 
stated that he was going to try to obtain private medical 
records from a company where he worked and submit them.  He 
testified that he had not been seeing a physician for his 
left shoulder condition. 

At a VA examination in September 2008, the Veteran complained 
of constant pain in the left shoulder which increased during 
the day.  He complained of a clicking sound in the left 
shoulder with movement.  He also complained of numbness in 
the entire left arm which occurred in the mornings and lasted 
about an hour.  The numbness in the left arm started around 
2003 and he was never seen for left arm numbness by a medical 
provider.  He took aspirin about three times a week to 
relieve his symptoms.  At that time he was a full time 
student.  There were no effects on his usual occupation or 
daily activities except he avoided lifting over 30 pounds 
with the left arm, avoided reaching over head and avoided 
grabbing and pulling heavy things.  

Clinical findings showed active left shoulder flexion was 0 
to 105 degrees with painful motion beginning at 103-105 
degrees.  Active shoulder abduction was 0 to 93 degrees with 
painful motion beginning at 90 to 93 degrees.  Active left 
shoulder external rotation was 0 to 40 degrees with painful 
motion beginning at 38 to 40 degrees.  Active left shoulder 
internal rotation was 0 to 20 degrees with painful motion 
beginning at 18 to 20 degrees.  There was no additional range 
of motion loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  There 
was tenderness of the entire left shoulder except over the 
clavicle.  There was no left shoulder weakness.  

There was no nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula.  No 
humerus malunion or dislocation and no ankylosis.  On the 
left arm, the Veteran had normal sensation to light touch and 
to monofilament.  His left grip was normal.  Left arm 
strength with wrist, elbow and shoulder flexion was normal.  
There was no muscle wasting or atrophy of the left arm.  No 
joint was affected by any arm peripheral nerve condition.  
The radial pulse was normal.  

Routine x-rays views of the left shoulder in March 2002 
failed to reveal evidence of fracture, dislocation, focal 
osteoporosis, periosteal reaction, or lytic lesion.  X-rays 
of the left shoulder in July 2003 were normal.  An x-ray of 
the left shoulder in September 2008 revealed no radiographic 
secondary signs of degenerative arthrosis of the 
acromioclavicular or glenohumeral joint.  

The diagnosis was service connected left shoulder injury with 
bursitis and rotator cuff tear.  With regard to the left arm 
numbness symptom, there was no objective evidence of any 
disease from the symptom on examination.  There was 
insufficient medical evidence to support a valid diagnosis.  

The evidence shows that the Veteran is right hand dominant; 
therefore the left shoulder disability is evaluated as the 
minor extremity where applicable.  38 C.F.R. § 4.69.

As noted above, a 10 percent rating was assigned based on 
painful or limited motion of the Veteran's left shoulder.  
38 C.F.R. § 4.71a, DCs 5003, 5019.  Because the Veteran's 
range of motion testing on VA examination in July 2003 was 
better than limited to shoulder level (90 degrees), and there 
are no other treatment records which demonstrate limitation 
of motion of the left arm to shoulder level, midway between 
the side and shoulder level or to 25 degrees from the side, 
the Board finds that a rating higher than 10 percent is not 
warranted.  38 C.F.R. § 4.71a, DC 5201.  According to the 
examiner, based on history and examination, it was possible 
to increase by 25 percent the Veteran's loss of range of 
motion with flare-ups.  However, even considering the 
possible additional loss of range of motion, the Veteran's 
disability would not more nearly approximate limitation of 
arm motion to shoulder level, midway between the side and 
shoulder level or to 25 degrees from the side.  Accordingly, 
a higher rating based on functional loss due to pain is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The medical findings at the September 2008 VA examination, 
however, show limitation of active left shoulder abduction to 
93 with painful motion beginning at 90 to 93 degrees.  With 
consideration of the reasonable doubt doctrine, the Board 
finds that the painful motion beginning at 90 degrees more 
nearly approximates limitation of motion of the left arm to 
shoulder level.  The September 2008 VA examination range of 
motion findings do not show the left shoulder disability has 
limitation of motion of the left arm to 25 degrees from the 
side to warrant a higher rating.  The September 2008 VA 
examiner stated there was no additional range of motion loss 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  Accordingly, a 
higher rating based on functional loss due to pain is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, because the evidence most nearly 
approximates a 20 percent disability rating under DC 5201, 
the Board assigns herein an initial 20 percent evaluation, 
but no higher, from September 4, 2008, the date of the VA 
examination showing increased limitation of motion of the 
Veteran's left arm.  38 C.F.R. § 4.71a, DC 5201.

The Board has considered evaluating the Veteran's service-
connected left shoulder disability under other diagnostic 
codes for a higher rating throughout the appeal.  The 
Veteran's left shoulder disability has been rated as 10 
percent disabling prior to September 4, 2008, and 20 percent 
disabling assigned herein from September 4, 2008, under DC 
5201, which pertains to limitation of motion of the arm.  The 
Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable in this case. 38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2008).

The Board has considered whether the Veteran has a 
neurological disability of his left arm to warrant a separate 
evaluation.  The September 2008 VA examiner addressed the 
Veteran's complaint of numbness in his left arm and found no 
objective evidence of any disease from the symptom on 
examination.  A sensory impairment evaluation was normal as 
was a muscle strength evaluation.  There was no muscle 
wasting or atrophy of the left arm and no joint was affected 
by any arm peripheral nerve condition.  The examiner 
concluded there was insufficient medical evidence to support 
a valid diagnosis.  Thus, the evidence does not support any 
additional rating for neurological impairment.  38 C.F.R. 
§§ 4.120, 4.123, 4.124, 4.124a.

Regarding the surgical scars pertaining to his left shoulder 
disability, an October 2008 rating decision granted a 
separate 10 percent evaluation for the surgical scars.  38 
C.F.R. § 4.118, DC 7804.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
It has not been shown that the service-connected left 
shoulder disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of an extraschedular rating for 
this disability is not warranted.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
In sum, based upon a full review of the record, the Board 
finds that the evidence supports the assignment of an initial 
20 percent disability rating for the Veteran's service-
connected left shoulder disability from September 4, 2008, 
the date of the VA examination reflecting increased 
symptomatology.  The assignment of that rating reflects the 
clinically established additional impairment experienced by 
the Veteran.  However, the evidence preponderates against the 
claim for an initial rating greater than 10 percent for his 
service-connected left shoulder disability prior to September 
4, 2008, and that claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of left shoulder injury with 
bursitis status post surgical correction of rotator cuff tear 
prior to September 4, 2008, is denied.

Entitlement to an initial rating of 20 percent for service-
connected residuals of left shoulder injury with bursitis 
status post surgical correction of rotator cuff tear from 
September 4, 2008, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


